


110 HR 5852 IH: Great Ape Protection

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5852
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Towns (for
			 himself, Mr. Allen,
			 Mr. Bartlett of Maryland,
			 Mr. Braley of Iowa,
			 Mr. Langevin,
			 Mr. Reichert,
			 Mr. Campbell of California, and
			 Mrs. Bono Mack) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the conducting of invasive research on great
		  apes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Ape Protection
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Advances in scientific knowledge reveal
			 that our nearest living relatives, great apes (including chimpanzees, bonobos,
			 gorillas, orangutans and gibbons), bear an exceedingly close genetic
			 relationship to humans.
				(2)Great apes are
			 highly intelligent and social animals and research laboratory environments
			 involving invasive research cannot meet their complex social and psychological
			 needs.
				(3)Confinement of
			 great apes for purposes of invasive research causes these intelligent and
			 sentient animals to experience harmful stress and suffering, such as profound
			 depression and withdrawal, self mutilation that can result in physical
			 wounding, hair pulling, rocking, and other traumatized or psychotic
			 behaviors.
				(4)Invasive research
			 performed on great apes, and the breeding of great apes for these purposes, are
			 economic in nature and substantially affect interstate commerce.
				(5)The majority of
			 invasive research and testing conducted on great apes in the United States is
			 for the end purpose of developing drugs, pharmaceuticals, and other products to
			 be sold in the interstate market.
				(6)The total costs
			 associated with great ape research have a direct economic impact on interstate
			 commerce.
				(7)Care in a research
			 laboratory for a single great ape over the lifespan of the great ape of more
			 than 50 years can cost between $300,000 and $500,000, compared to an
			 approximate cost of $275,000 for high quality care in a sanctuary.
				(8)An
			 overwhelming majority of invasive research procedures performed on great apes
			 involve some element of interstate commerce, such that great apes, equipment,
			 and researchers have traveled across state lines.
				(9)The regulation of
			 animals and activities as provided in this Act are necessary to effectively
			 regulate interstate and foreign commerce.
				(10)Australia,
			 Austria, Japan, the Netherlands, New Zealand, Sweden, and the United Kingdom
			 have banned or severely limited experiments on great apes and several other
			 countries and the European Union are considering similar bans as well.
				(11)The National
			 Research Council (NRC) report entitled Chimpanzees in Research and
			 Strategies for their Ethical Care, Management, and Use, concluded
			 that—
					(A)there is a
			 moral responsibility for the long-term care of chimpanzees used
			 for scientific research;
					(B)there should be a
			 moratorium on further chimpanzee breeding;
					(C)euthanasia as a
			 means of general chimpanzee population control is unacceptable; and
					(D)sanctuaries should
			 be created to house chimpanzees in a manner consistent with high standards of
			 lifetime care, social enrichment, and cognitive development.
					(12)In December 2000,
			 the Chimpanzee Health Improvement, Maintenance, and Protection (CHIMP) Act was
			 signed into law, requiring the Federal Government to provide for permanent
			 retirement of chimpanzees who are identified as no longer
			 being needed in research.
				(13)In May 2007, the
			 National Institutes of Health’s National Center for Research Resources’ (NCRR)
			 decided to permanently end funding for the breeding of Government-owned
			 chimpanzees for research.
				(b)PurposesThe
			 purpose of this Act is to—
				(1)prohibit invasive
			 research and the funding of such research both within and outside of the United
			 States on great apes;
				(2)prohibit the
			 transport of great apes for purposes of invasive research;
				(3)prohibit the
			 breeding of great apes for purposes of invasive research; and
				(4)require the
			 permanent retirement of federally owned great apes.
				3.Prohibitions
			(a)Invasive
			 research prohibitionNo person shall conduct invasive research on
			 a great ape.
			(b)Federal funding
			 prohibitionNo Federal funds may be used to conduct invasive
			 research on a great ape.
			(c)Transport
			 prohibitionNo person shall knowingly import, export, transport,
			 move, deliver, receive, possess, rent, loan, purchase, or sell a great ape for
			 the purpose of conducting invasive research on such great ape.
			(d)Breeding
			 prohibitionNo person shall breed a great ape for use in invasive
			 research.
			(e)ExemptionNothing
			 in this Act shall be construed to limit or prevent individualized medical care
			 performed on a great ape by a licensed veterinarian for the benefit of the
			 great ape.
			4.Retirement
			(a)In
			 generalSubject to subsection
			 (b), the Secretary of Health and Human Services shall provide for the permanent
			 retirement of all great apes owned or under the control of the Federal
			 Government that have been used for invasive research.
			(b)ExceptionThe Secretary of Health and Human Services
			 may provide for the euthanizing of a great ape owned or under the control of
			 the Federal Government that has been used for invasive research if euthanasia
			 is in the best interests of such great ape, as determined by an attending
			 veterinarian and endorsed by a second, unaffiliated veterinarian.
			5.DefinitionsIn this Act:
			(a)Great
			 apeThe term great ape includes a chimpanzee,
			 gorilla, bonobo, orangutan, or gibbon.
			(b)Invasive
			 researchThe term invasive research—
				(1)means any
			 experimental research that may cause death, bodily injury, pain, distress,
			 fear, injury, or trauma to a great ape, including—
					(A)the testing of any
			 drug or intentional exposure to a substance that may be detrimental to the
			 health of a great ape;
					(B)research that
			 involves penetrating or cutting the body or removing body parts, restraining,
			 tranquilizing, or anesthetizing a great ape; or
					(C)isolation, social
			 deprivation, or other experimental physical manipulations that may be
			 detrimental to the health or psychological well-being of a great ape;
			 and
					(2)does not
			 include—
					(A)close observation
			 of natural or voluntary behavior of a great ape, provided that the research
			 does not require removal of the great ape from the social group or environment
			 of such great ape or require an anesthetic or sedation event to collect data or
			 record observations; or
					(B)post-mortem
			 examination of a great ape following the natural death of such great
			 ape.
					(c)Permanent
			 retirementThe term permanent retirement—
				(1)means that a great
			 ape is placed in a suitable sanctuary that will provide for the lifetime care
			 of the great ape and such great ape will not be used in further invasive
			 research; and
				(2)does not include
			 euthanasia.
				(d)PersonThe
			 term person means—
				(1)an individual,
			 corporation, partnership, trust, association, or any other private
			 entity,
				(2)any officer,
			 employee, agent, department, or instrumentality of the Federal Government, a
			 State, municipality, or political subdivision of a State; or
				(3)any other entity
			 subject to the jurisdiction of the United States.
				(e)Suitable
			 sanctuaryThe term suitable sanctuary means—
				(1)the system referred
			 to in section 481C(a) of the Public Health Service Act (42 U.S.C. 287a-3a(a));
			 or
				(2)a
			 comparable privately funded sanctuary approved by the Secretary of Health and
			 Human Services.
				6.Effective
			 dateThis Act shall take
			 effect on the date that is 3 years after the date of the enactment of this
			 Act.
		
